DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 discloses “the second transistor is configured to transmit the first power signal to the first node in response to the first drive signal.”

Looking at the specification [0038] discloses the first drive signal Emit1 but the figure 3 of specification only shows the gate of M1 connected to Emit1 not M2. Therefore the Examiner believes these limitations to be incorrectly claimed and should be rewritten to correctly describe the connections and driving method of M2. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2016/0035262 A1).

Claim 1, Lee (Fig. 1-10) discloses a shift register (Fig. 1 and 4), comprising: 
a first control device (T3 and T4; Fig. 4) configured to: 
receive a first power signal (VGH; Fig. 4; wherein figure shows electrode of T4 connected to VGH) and a second power 5signal (VGL; Fig. 4; wherein figure shows electrode of T3 connected to VGL), and control a signal of a first node (QB; Fig. 4; wherein figure shows electrode of T4 connected to node QB) and a signal of a second node (Q; Fig. 4; wherein figure shows electrode of T3 connected to node Q) in response to a first drive signal (DN(OUT2); Fig. 4); 

receive the first power signal (VGH; Fig. 4; wherein figure shows electrode of T1 connected to VGH) and the second power signal (VGL; Fig. 4; wherein figure shows electrode of T2 connected to VGL), and control the signal of the first node (QB; Fig. 4; wherein figure shows electrode of T2 connected to node QB) in response to a second drive signal (UP(OUT1); Fig. 4); and 
an output device (T5 and T6; Fig. 4) configured to: 
receive the first power signal (VGH; Fig. 4; wherein figure shows electrode of T5 connected to VGH) and the second power 10signal (VGL; Fig. 4; wherein figure shows electrode of T6 connected to VGL), and output a third drive signal (EM(1); Fig. 5) through an output terminal (EM; Fig. 4) in response to one of the signal of the first node (QB; Fig. 4 and 5) and the signal of the second node (Q; Fig. 4 and 5).  

Claim 2, Lee (Fig. 1-10) discloses wherein the first control device (T3 and T4; Fig. 4) further comprises a third node connected to the second node (Q; Fig. 4; wherein figure show node Q connected to electrode of T3 and T1, the gate electrode of T4 and T6 which is the same as Applicant’s nodes 2 and 3 shown in figure 3).  

Claim 3, Lee (Fig. 1-10) discloses wherein the first control device (T3 and T4; Fig. 4) comprises a first transistor and a second transistor, 
the first transistor (T3; Fig. 4) is configured to transmit the second power signal (VGL; Fig. 4) to the third node (Q; Fig. 3) in response to the first drive signal (DN(OUT2); Fig. 4), and 


Claim 4, Lee (Fig. 1-10) discloses wherein: 
a first terminal of the first transistor (T3; Fig. 4) is connected to the second power signal (VGL; Fig. 4), a second 25terminal of the first transistor (T3; Fig. 4) is connected to the third node (Q; Fig. 4), and a control terminal of the first transistor (T3; Fig. 4) is connected to the first drive signal (DN(OUT2); Fig. 4); and 
a first terminal of the second transistor (T4; Fig. 4) is connected to the first power signal (VGH; Fig. 4), a second terminal of the second transistor (T4; Fig. 4) is connected to the first node (QB; Fig. 4), and a control terminal of the second transistor (T4; Fig. 4) is connected to the first drive signal (T4; Fig. 4; wherein transistors is connected in similar way as Applicant’s transistor M4 shown in figure 3).  

Claim 5, Lee (Fig. 1-10) discloses wherein the second control device (161; Fig. 4) comprises a third transistor (T2; Fig. 4) and a fourth transistor (T1; Fig. 4),
- 39 -CP0020-US-0379the third transistor (T2; Fig. 4) is configured to transmit the second power signal (VGL; Fig. 4) to the first node (QB; Fig. 4) in response to the second drive signal (UP(OUT1); Fig. 4), and 


Claim 6, Lee (Fig. 1-10) discloses wherein: 
a first terminal of the third transistor (T2; Fig. 4) is connected to the second power signal (VGL; Fig. 4), a second terminal of the third transistor (T2; Fig. 4) is connected to the first node (QB; Fig. 4), and a control terminal of the third transistor (T2; Fig. 4) is connected to the second drive signal (UP(OUT1); Fig. 4); and 
10a first terminal of the fourth transistor (T1; Fig. 4) is connected to the first power signal (VGH; Fig. 4), a second terminal of the fourth transistor (T1; Fig. 4) is connected to the third node (Q; Fig. 4), and a control terminal of the fourth transistor (T1; Fig. 4) is connected to the second drive signal (UP(OUT1); Fig. 4).  

Claim 7, Lee (Fig. 1-10) discloses wherein the output device (T5 and T6; Fig. 4) comprises a fifth 15transistor and a sixth transistor, 
the fifth transistor (T5; Fig. 4) is configured to transmit the first power signal (VGH; Fig. 4) to the output terminal (EM; Fig. 4) in response to the signal of the first node (QB; Fig. 4), and 
the sixth transistor (T6; Fig 4) is configured to transmit the second power signal (VGL; Fig. 4) to the output terminal (EM; Fig. 4) in response to the signal of the second node (Q; Fig. 4).  

Claim 8, Lee (Fig. 1-10) discloses wherein: 
a first terminal of the fifth transistor (T5; Fig. 4) is connected to the first power signal (VGH; Fig. 4), a second terminal of the fifth transistor (T5; Fig. 4) is connected to the output terminal (EM; Fig. 4), and a control terminal of the fifth transistor (T5; Fig. 4) is connected to the first node (QB; Fig. 4); and 
25a first terminal of the sixth transistor (T6; Fig. 4) is connected to the second power signal (VGL; Fig. 4), a second terminal of the sixth transistor (T6; Fig. 4) is connected to the output terminal (EM; Fig. 4), and a control terminal of the sixth transistor (T6; Fig. 4) is connected to the second node (Q; Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0035262 A1) in view of Chung (US 2012/0075259 A1).

Claim 9, Lee discloses the shift register according to claim 2.
Lee does not expressly disclose further comprising: 
a third control device 30configured to: 

Chung (Fig. 10-19) discloses further comprising: 
a third control device (M37 and M38; Fig. 18) 30configured to: 
receive the first power signal (VGH; Fig. 18; wherein figure shows electrode of M37 connected to VGH) and the second power signal (VGL; Fig. 18; wherein figure shows electrode of M38 connected to VGL), and control the signal of the first node (Fig. 18; wherein figure shows electrode of M38 connected to a first node) in response to a fourth drive signal (ESR; Fig. 18).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s shift register by applying a third control device, as taught by Chung, so to use a shift register with a third control device for providing a scan driver which is capable of being driven with duty adjustment, simultaneous light emission, and a high speed in a display device for displaying a 3D image of a large size, and a driving method thereof (Paragraph [0011]).

Claim 10, Chung (Fig. 10-19) discloses wherein the third control device (M37 and M38; Fig. 18) comprises a seventh transistor (M38; Fig. 18) and an eighth transistor (M37; Fig. 18), 
the seventh transistor (M38; Fig. 18) is configured to transmit the second power signal (VGL; Fig. 18) to the first node (Fig. 18; wherein figure shows electrode of M38 connected to a first node) in response to the fourth drive signal (ESR; Fig. 18), and 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s shift register by applying a third control device, as taught by Chung, so to use a shift register with a third control device for providing a scan driver which is capable of being driven with duty adjustment, simultaneous light emission, and a high speed in a display device for displaying a 3D image of a large size, and a driving method thereof (Paragraph [0011]).

Claim 11, Chung (Fig. 10-19) discloses wherein: 
a first terminal of the seventh transistor (M38; Fig. 18) is connected to the second power signal (VGL; Fig. 18), a 10second terminal of the seventh transistor (M38; Fig. 18) is connected to the first node (Fig. 18; wherein figure shows electrode of M38 connected to a first node), and a control terminal of the seventh transistor (M38; Fig. 18) is connected to the fourth drive signal (ESR; Fig. 18); and 
a first terminal of the eighth transistor (M37; Fig. 18) is connected to the first power signal (VGH; Fig. 18), a second terminal of the eighth transistor (M37; Fig. 18) is connected to the third node (N31; Fig. 18), and a control terminal of the eighth transistor (M37; Fig. 18) is connected to the fourth drive signal (ESR; Fig. 18).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s shift register by applying a third control device, as taught by Chung, so to use a shift register with a third control .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0035262 A1) in view of Zhao et al (US 2018/0040299 A1).

Claim 12, Lee discloses the shift register according to claim 2.
Lee does not expressly disclose wherein the first control device further comprises a stabilization device, the third node is connected to the second node through the stabilization device; and 
the stabilization device is configured to stabilize a potential of the second node.  
Zhao (Fig. 3) discloses wherein the first control device (PT14, PT6, and PT7; Fig. 3) further comprises a stabilization device (PT7; Fig. 3), the third node (Fig. 3; wherein figure shows an electrode of PT7 not connected to node Q) is connected to the second node (Q; Fig. 3) through the stabilization device (PT7; Fig. 3); and 
the stabilization device (PT7; Fig. 3) is configured to stabilize a potential (Paragraph [0030]) of the second node (Q; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s shift register by applying a stabilization device, as taught by Zhao, so to use a shift register with a stabilization device for regulating the voltage and for preventing the pull-up maintaining module from leaking the electricity (Paragraph [0030]).

Claim 13, Zhao (Fig. 3) discloses wherein the stabilization device (PT7; Fig. 3) comprises a ninth transistor (PT7; Fig. 3); and 
a first terminal of the ninth transistor (PT7; Fig. 3) is connected to the third node (Fig. 3; wherein figure shows an electrode of PT7 not connected to node Q), a second terminal of the ninth transistor (PT7; Fig. 3) is connected to the second node (Q; Fig. 7), and a control terminal of the ninth 25transistor (PT7; Fig. 3) is connected to the second power signal VGL; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s shift register by applying a stabilization device, as taught by Zhao, so to use a shift register with a stabilization device for regulating the voltage and for preventing the pull-up maintaining module from leaking the electricity (Paragraph [0030]).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2015/0364083 A1) in view of Lee et al (US 2016/0035262 A1).

Claim 14, Jeon (Fig. 1-11) discloses a display device (100; Fig. 1), comprising a pixel circuit (PX; Fig. 1; 115; Fig. 2), wherein: 
the pixel circuit (115; Fig. 2) is configured to provide a display drive signal (DL; Fig. 2) for a pixel unit (PX; Fig. 1; 115; Fig. 2) of a display panel (110; Fig. 1); 

the first drive circuit (140; Fig. 9) is configured to provide a light-emitting control signal (EM; Fig. 9) for the pixel -41 -circuit (PX; Fig. 9), the second drive circuit (540; Fig. 9) is configured to provide a first gate drive signal (LG1 and LGW; Fig. 9) for the pixel circuit (PX; Fig. 9), and the third drive circuit (160; Fig. 9) is configured to provide a second gate drive signal (GB; Fig. 9) for the pixel circuit (PX; Fig. 9).
Jeon does not expressly disclose the third drive circuit comprises: 
5a first control device configured to: 
receive a first power signal and a second power signal, and control a signal of a first node and a signal of a second node in response to the light-emitting control signal; 
a second control device configured to: 
receive the first power signal and the second power signal, and control the signal of the first node in response to the first gate drive signal; 10and 
an output device configured to: 
receive the first power signal and the second power signal, and output the second gate drive signal through an output terminal in response to one of the signal of the first node and the signal of the second node.  
Lee (Fig. 1-10) discloses the third drive circuit (Fig. 9) comprises: 
a first control device (T3 and T4; Fig. 4) configured to: 
receive a first power signal (VGH; Fig. 4; wherein figure shows electrode of T4 connected to VGH) and a second power 5signal (VGL; Fig. 4; wherein figure shows 
a second control device (161; Fig. 4) configured to: 
receive the first power signal (VGH; Fig. 4; wherein figure shows electrode of T1 connected to VGH) and the second power signal (VGL; Fig. 4; wherein figure shows electrode of T2 connected to VGL), and control the signal of the first node (QB; Fig. 4; wherein figure shows electrode of T2 connected to node QB) in response to a second drive signal (UP(OUT1); Fig. 4); and 
an output device (T5 and T6; Fig. 4) configured to: 
receive the first power signal (VGH; Fig. 4; wherein figure shows electrode of T5 connected to VGH) and the second power 10signal (VGL; Fig. 4; wherein figure shows electrode of T6 connected to VGL), and output the second gate drive signal (EM(1); Fig. 5) through an output terminal (EM; Fig. 4) in response to one of the signal of the first node (QB; Fig. 4 and 5) and the signal of the second node (Q; Fig. 4 and 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jeon’s display device by applying a drive circuit, as taught by Lee, so to use a display device with a drive circuit for providing operations corresponding to the emission modes can be simplified and image quality can be improved. Further, a falling speed of the emission control signal (i.e., a pull down speed) can be improved by an operation and a circuit configuration of the buffer block (Paragraph [0203]). 

5Claim 19, Jeon (Fig. 1-11) discloses a display device (100; Fig. 1), comprising a pixel circuit (PX; Fig. 1; 115; Fig. 2), wherein: 
the pixel circuit (115; Fig. 2) is configured to provide a display drive signal (DL; Fig. 2) for a pixel unit (PX; Fig. 1; 115; Fig. 2) of a display panel (110; Fig. 1); 
30the pixel circuit (515; Fig. 9) is connected to a first drive circuit (140; Fig. 9), a second drive circuit (540; Fig. 9), a third drive circuit (160; Fig. 9), and a fourth drive circuit (550; Fig. 9); 
the first drive circuit (140; Fig. 9) is configured to provide a light-emitting control signal (EM; Fig. 9) for the pixel -41 -circuit (PX; Fig. 9), the second drive circuit (540; Fig. 9) is configured to provide a first gate drive signal (LG1 and LGW; Fig. 9) for the pixel circuit (PX; Fig. 9), and the third drive circuit (160; Fig. 9) is configured to provide a second gate drive signal (GB; Fig. 9) for the pixel circuit (PX; Fig. 9).
Jeon does not expressly disclose the third drive circuit is configured to: 
receive a first power signal and a second power 15signal, and output the second gate drive signal in response to the light-emitting control signal and the first gate drive signal.
Lee (Fig. 1-10) discloses the third drive circuit (160; Fig. 4) is configured to: 
receive a first power signal (VGH; Fig. 4) and a second power 15signal (VGL; Fig. 4), and output the second gate drive signal (EM; Fig. 4) in response to the light-emitting control signal (DN(OUT2); Fig. 4) and the first gate drive signal (UP(OUT1); Fig. 4).

. 

Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2015/0364083 A1) in view of Lee et al (US 2016/0035262 A1) as applied to claim 14 above, and further in view of Chung (US 2012/0075259 A1).

15Claim 15, Jeon (Fig. 1-11) discloses further comprising: 
a fourth drive circuit (550; Fig. 9) configured to: 
provide a third gate drive signal (RGI and RGW; Fig. 9) for the pixel circuit (PX; Fig. 9).
Jeon in view of Lee does not expressly disclose wherein the third drive circuit further comprises: 
a third control device configured to: 
receive the first power signal and the second 20power signal, and control the signal of the first node in response to the third gate drive signal.  
Chung (Fig. 10-19) discloses wherein the third drive circuit (Fig. 18) further comprises: 

receive the first power signal (VGH; Fig. 18; wherein figure shows electrode of M37 connected to VGH) and the second power signal (VGL; Fig. 18; wherein figure shows electrode of M38 connected to VGL), and control the signal of the first node (Fig. 18; wherein figure shows electrode of M38 connected to a first node) in response to the third gate driving signal (ESR; Fig. 18).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jeon in view of Lee’s display device by applying a third control device, as taught by Chung, so to use a shift register with a third control device for providing a scan driver which is capable of being driven with duty adjustment, simultaneous light emission, and a high speed in a display device for displaying a 3D image of a large size, and a driving method thereof (Paragraph [0011]).

Claim 16, Jeon (Fig. 1-11) discloses wherein: 
the pixel circuit (515; Fig. 2) comprises: 
a data writing device (T2 and T3; Fig. 2), a compensation device (T7; Fig. 2), a driver device (T1; Fig. 2), a light-emitting control device (T5 and T6; Fig. 2) and an initialization device (T4; Fig. 2); 
25the light-emitting control signal (EM; Fig. 2) is used to control the light-emitting control device (T5 and T6; Fig. 2), the first gate drive signal (GI; Fig. 2) is used to control the initialization device (T4; Fig. 2), the second gate drive signal (GB; Fig. 2) is 

Claim 20, Jeon (Fig. 1-11) discloses further comprising: 
a fourth drive circuit (550; Fig. 9) configured to: 
provide a third gate drive signal (RGI and RGW; Fig. 9) for the pixel circuit (PX; Fig. 9).
Jeon in view of Lee does not expressly disclose 20wherein the third drive circuit is configured to: 
receive the first power signal and the second power signal, and output the second gate drive signal in response to the light-emitting control signal, the first gate drive signal and the third gate drive signal.
Chung (Fig. 10-19) discloses 20wherein the third drive circuit (Fig. 18) is configured to: 
receive the first power signal (VGH; Fig. 18; wherein figure shows electrode of M37 connected to VGH) and the second power signal (VGL; Fig. 18; wherein figure shows electrode of M38 connected to VGL), and output the second gate drive signal (OUT; Fig. 18) in response to the light-emitting control signal (DN; Fig. 18), the first gate drive signal (UP; Fig. 18) and the third gate drive signal (ESR; Fig. 18).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jeon in view of Lee’s display device by applying a third control device, as taught by Chung, so to use a shift register with a third control device for providing a scan driver which is capable of being driven .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2015/0364083 A1) in view of Lee et al (US 2016/0035262 A1) and Chung (US 2012/0075259 A1) as applied to claim 16 above, and further in view of Morita et al (US 2018/0061317 A1).

30Claim 17, Jeon in view of Lee and Chung discloses the display device according to claim 16.
Jeon in view of Lee and Chung does not expressly disclose wherein the pixel circuit comprises at least one oxide semiconductor transistor and at least one poly-silicon transistor.  
Morita (Fig. 3A) discloses wherein the pixel circuit (PX(n.m); Fig. 3A) comprises at least one oxide semiconductor transistor (ICT and TCT; Fig. 3A; Paragraph [0050]) and at least one poly-silicon transistor (DRT, SST, RST, BCT1, BCT2; Fig. 3A; Paragraph [0049]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jeon in view of Lee and Chung’s display device by applying a pixel circuit with different types of transistors, as taught by Morita, so to use a display device with a pixel circuit with different types of transistors for providing even if electrostatic capacity of the storage capacitor Cs is low or even if the 

Claim 18, Morita (Fig. 3A) discloses wherein the compensation device (TCT; Fig. 3A) comprises an oxide semiconductor transistor (Paragraph [0050]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jeon in view of Lee and Chung’s display device by applying a pixel circuit with different types of transistors, as taught by Morita, so to use a display device with a pixel circuit with different types of transistors for providing even if electrostatic capacity of the storage capacitor Cs is low or even if the storage capacitor Cs is not provided, the decrease of the gate potential of the driving transistor DRT can be suppressed (Paragraph [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        03/11/2022